DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad Schepers on 2/17/2022.

The application has been amended as follows: 
Regarding claim 21, please change “consisting substantially of” in line 6 to “consisting of”.

Allowable Subject Matter
Claims 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18, the prior art does not disclose or fairly suggest a method of forming a solid state solar cell comprising of steps: “the providing the one sensitizer layer onto the metal oxide layer comprising the following separate successive steps: a step of depositing an organic-inorganic perovskite film or a metal halide perovskite film in form of a solution of one perovskite precursor or one perovskite precursor with mixed cations and anions in a solvent onto a preceding layer, said film being metastable and said solution of the one perovskite precursor or the one perovskite precursor with mixed cations and anions consisting substantially of an organic-inorganic perovskite or a metal halide perovskite according to any one perovskite-structures of formulae (I), (Ia), (Ib), (Ic), (Id), (Ie), (If) and/or (Ig) dissolved in the solvent; a step of applying a vacuum-flash treatment to the metastable organic-inorganic perovskite film or metastable metal halide perovskite film deposited onto said preceding layer before annealing the sensitizer layer, said step of applying a vacuum-flash treatment consisting of flash evaporation of the solvent; and a step of annealing the vacuum-flash treated organic-inorganic perovskite film or metal halide perovskite film” along with other limitations of the claim.
et al. (US 2016/0035917 A1), and Snaith et al. (US 2016/0380125 A1).
Gershon teaches a method of forming a perovskite film by spin coating a PbI2 layer onto a substrate which is subsequently annealed to form the perovskite structure.  Snaith teaches a metal halide perovskite absorber where the perovskite compound is of formula ABX3-xX’x such as CH3NH3PbI3… (see [0224]).  The film is formed by spin coating a perovskite precursor solution (CH3NH3PbX3, see [0379] of Snaith) onto a substrate and annealed at 100 Celsius degree for 45 minutes (see [0382] of Snaith).  However, neither Gershon nor Snaith teaches a vacuum-flash treating step before the annealing step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822